Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arakawa (JP2014083906) discloses an inner column; an outer column arranged on a rear side of the inner column and externally fitted onto the inner column so that relative displacement is possible in an axial direction; and a support bracket having a mounting plate portion, and a pair of support plate portions each having an upper end portion fixed to a lower surface of the mounting plate portion, the pair of support plate portions arranged on both sides in a width direction of the outer column; the outer column including a pair of clamped portions arranged on both sides in the width direction of the inner column and configured to sandwich the inner column from both sides in the width direction due to elastic deformation in the width direction, and first tightened surfaces, second tightened surfaces, and third tightened surfaces configured to receive a tightening force from inside surfaces in the width direction of the pair of support plate portions; the first tightened surfaces arranged on outside surfaces in the width direction of the pair of clamped portions; the second tightened surfaces arranged on both sides in the width direction of a portion of the outer column that is located below the first tightened surfaces and has higher rigidity with respect to the width direction than the pair of clamped portions; the third tightened surface arranged on both sides in the width direction of a portion of the outer column that is located above the first tightened surfaces and has higher rigidity with respect to the width direction than the pair of clamped portions; a width dimension between the first tightened surfaces and a width dimension between the third tightened surfaces being equal to each other and larger than a width dimension between the second tightened surfaces; and at least one support plate portion of the pair of support plate portions including reinforcing portions arranged on both end portions in a front-rear direction thereof, the reinforcing portions extending in a vertical direction and each having a free end on an upper end portion thereof, but Arakawa does not disclose a stepped portion arranged in an intermediate portion in the front-rear direction thereof, the stepped portion having a concave shape on an outer side in the width direction, a convex shape on an inner side in the width direction, and an inside surface in the width direction facing the third tightened surface and configured to be brought in contact with only the third tightened surface..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        4/28/2022